Citation Nr: 1637515	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  12-09 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Utah Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to September 1974 and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In February 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO; a copy of the hearing transcript is of record.

In December 2014, the Board remanded the Veteran's claim for service connection for right ear hearing loss to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further development.  As will be discussed below, review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thereafter, the AMC issued a December 2015 supplemental statement of the case (SSOC), continuing the previous denial of the Veteran's claim.  The Veteran's VA claims file has now been returned to the Board for further appellate proceedings.


FINDING OF FACT

Right ear hearing loss did not have its clinical onset in service and is not otherwise related to active duty; and a sensorineural hearing loss was not exhibited within the first post-service year.


CONCLUSION OF LAW

The criteria for establishing service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

By letters dated in April 2009 and July 2009, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  There has been no argument that the notice was insufficient.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Next, the VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(1)-(4).

All available evidence pertaining to the Veteran's claim was obtained by the VA and associated with the claims file.  The relevant evidence obtained includes the Veteran's service treatment records (STRs), VA treatment records, VA examination report and opinion, and statements from the Veteran and his representative.  The Board is not aware of, and the Veteran and his representative have not suggested the existence of, any additional pertinent evidence not yet received.

In addition, the Veteran was afforded a VA examination in May 2010.  Pursuant to the Board's December 2014 remand, the AOJ also obtained an addendum opinion in December 2015.  The Board finds that the May 2010 examination and December 2015 addendum opinion, along with the other lay and medical evidence of record, sufficiently allow the Board to make a well-informed decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Based on the foregoing, the Board finds that VA has complied, to the extent required, with the VCAA duty to assist requirements, to include substantial compliance with the Board's December 2014 remand directives.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d); see also Stegall, supra.  Accordingly, the Board also finds that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, supra, where the Board's remand instructions were substantially complied with).

II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In addition, certain chronic diseases, including organic disease of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Alternatively, for chronic diseases, as defined by regulation, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For purposes of a hearing loss claim, impaired hearing will be considered a disability by VA when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability.  See Davidson, supra.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2014); see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that he suffers from right ear hearing loss as a result of his military service.  Specifically, he contends that his hearing loss is the result of acoustic trauma sustained while serving in the "Gulf War Conflict."  See April 2009 
Statement in Support of Claim (VA Form 21-4138).  In particular, he has reported noise exposure to explosions (rockets, missiles, grenades, dynamite, C4, detonation cord, etc.), welding/grinding, heavy equipment, truck driving, air raid sirens, and small arms.  See May 2010 VA Audio Examination; see also February 2014 Board Hearing Transcript (Transcript), pp. 8-9.  In addition, the Veteran testified that he did not begin to notice his hearing loss until years after his active duty service in Southwest Asia.  See Transcript at pp. 9-10. 

In May 2010, the Veteran was afforded a VA audiological examination.  A review of the audiometric testing results shows that the Veteran has a current right ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The Veteran's DD 214 Form from his active service from November 1990 to May 1991shows that his primary specialty was a light wheel vehicle mechanic, and he is competent to report such in-service exposures.  See 38 C.F.R. § 3.159(a)(2).  As such, the Board has no reason to dispute the Veteran's credible reports concerning in-service noise exposure, as his service as a light wheel vehicle mechanic would reasonably include exposure to loud noises.  See 38 U.S.C.A. § 1154(a) (West 2014).  Thus, in-service noise exposure is conceded.  Therefore, the question is one of nexus.  See Davidson, supra.

Relevant to the issue of nexus, the evidence of record does not show that the Veteran suffered from right ear hearing loss during his period of active service from November 1990 to May 1991, or any other period of active service (i.e., July 1974 to September 1974).  Significantly, a review of the Veteran's active duty and reserve service STRs shows no complaints, treatment, and/or diagnosis of right ear hearing loss.  In pertinent part, results of audiometric testing conducted as part of the Veteran's periodic examination in March 1989 and his release from active duty examination in May 1991 showed that the Veteran's right ear hearing thresholds from 500 to 4,000 Hertz were within normal limits.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) ("the threshold for normal hearing is from 0 to 20 [decibels], and higher threshold levels indicate some degree of hearing loss").  He was clinically evaluated as normal as to the ears at both examinations.  Also, the Veteran denied ear trouble and hearing loss on his March 1989 and May 1991 reports of medical history.  Moreover, in a December 1994 examination, the Veteran's right ear hearing thresholds from 500 to 4,000 Hertz were within normal limits, and his ears were clinically evaluated as normal.  The Veteran also denied ear trouble and hearing loss at that time.  See December 1994 Report of Medical History.  Although in a November 1999 report of medical history, the Veteran responded that he didn't know whether he had ever had or had hearing loss, the Veteran's right ear hearing thresholds from 500 to 4,000 Hertz were within normal limits, and his ears were clinically evaluated as normal at the November 1999 examination.

A March 2000 emergency care treatment record from the VA medical center (VAMC) first documents a complaint of right ear hearing loss.  However, the Veteran's complaint of "decreased hearing on the right side" was related to losing a cotton tip in his right ear canal, and the doctor did not make any findings or diagnosis of hearing loss.  Moreover, during a July 2004 primary care evaluation at the VAMC, the Veteran denied having hearing loss.

In December 2008, more than 17 years after separation from his last period of active service, the Veteran presented to the VAMC with complaints of unilateral hearing loss in the right ear.  Testing results revealed mild to moderate hearing loss in the right ear with some conductive components present.  In January 2009, the Veteran was seen for follow-up evaluation of his right ear hearing loss, and he was issued hearing aids. 

As previously mentioned, the Veteran was afforded a VA examination in May 2010.  As part of this examination, the VA audiologist opined that the Veteran did not sustain a hearing loss which would be considered disabling according to VA standards in either ear as a result of military noise exposure.

In a December 2015 medical opinion, that followed a review of the claims file and consideration of the Veteran's assertions regarding his hearing problems since service, the VA audiologist opined that the Veteran's right ear hearing loss was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  She explained that "[t]he best indication of hearing loss that we have is a hearing test."  She noted that the Veteran had hearing within normal limits in the right ear when he entered military service in 1974, and that no significant changes in hearing were noted in the right ear during any of the Veteran's periods of active service.  She further noted that while an examination conducted in 1989 showed a mild hearing loss at 6,000 Hertz, which persisted on subsequent exams, such mild hearing loss did not first manifest during a period of active service.  Ultimately, the VA audiologist explained that the Veteran did not have any permanent changes in his hearing in the right ear during any of his periods of active service.  

Based on the foregoing, the Board finds service connection is not warranted because the evidence is insufficient to demonstrate a medical relationship between the Veteran's in-service noise exposure and his right ear hearing loss.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  Here, the only probative medical opinion on the question of nexus, that of the December 2015 VA audiologist, concluded that there was no such nexus.  The December 2015 VA addendum opinion is entitled to significant probative weight because the examiner explained the reasons for her conclusion based on an accurate and comprehensive review of the relevant evidence of record, including the Veteran's lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  There is no contrary medical opinion or evidence in the record.  

The Board notes that lay witnesses are competent to opine as to some matters of diagnosis and etiology.  Davidson, supra.  The general principle that acoustic trauma may lead to hearing loss is commonly known and, therefore, the Veteran's testimony that current right ear hearing loss is related to in-service acoustic trauma has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2015 VA addendum opinion more probative than the Veteran's more general lay assertions on this question.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and statements.  

With regard to whether the Veteran's current right ear hearing loss had its onset during active service, the Board finds it unlikely that right ear hearing loss manifested in active service.  To the extent that the Veteran asserts continuous right ear hearing loss since active service, the Board finds that such assertions are not convincing.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (when determining whether lay evidence is satisfactory, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the veteran); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board is not required to accept a veteran's uncorroborated account of his active service experiences).  In this regard, the Veteran's ears were clinically evaluated as normal at his release from active duty examination in May 1991 and on subsequent examinations after May 1991 (e.g., in May 1991, December 1994, and July 2004).  There is no record that the Veteran complained of right ear hearing loss during these audiograms and he filed several claims for compensation following his last period of service without mentioning a right ear hearing loss.  In Reports of Medical History in 1991, 1994 and 2004, he specifically denied having or having had hearing loss and in 1999, he reported that he did not know whether he had or had had a hearing loss.  Moreover, the Veteran does not claim and the record does not reflect that hearing loss pathology had its onset or was aggravated during the any period of active duty for training or inactive duty for training.  See Transcript at pp. 9-10.

Accordingly, the Board finds that the Veteran is not entitled to service connection on a direct basis for right ear hearing loss, as the preponderance of the evidence is against a finding that his current right ear hearing loss had its onset during active service or is otherwise related to active service.

Additionally, because there is no indication of right ear hearing loss either in active service or within a year of active service, the one-year presumption for organic disease of the nervous system, such as sensorineural hearing loss, under 38 C.F.R. §§ 3.307 and 3.309 is not helpful, nor are the provisions of 38 C.F.R. § 3.303(b) pertaining to chronicity or continuity of symptomatology.  As mentioned above, the record lacks evidence that the Veteran's right ear hearing loss began during or within a year of active service.

In reaching the conclusions above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable here.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to service connection for right ear hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


